Exhibit 10.49

AMENDMENT NO. 1

TO DISTRIBUTION SERVICES AGREEMENT

This Amendment No. 1 to Distribution Services Agreement (the “Amendment”) by and
between Adolor Corporation, a Delaware corporation (“Adolor”), and
GlaxoSmithKline LLC (formerly known as SmithKline Beecham Corporation), a
Delaware limited liability company (“GSK”), is entered into as of this 16th day
of December 2009 (the “Effective Date”). GSK and Adolor are sometimes referred
to herein individually as a “Party” and collectively as “Parties”.

WHEREAS, Adolor and GSK entered into the Distribution Services Agreement dated
June 29, 2004 (the “Distribution Agreement”) pursuant to which GSK agreed to
provide distribution and commercial services for Product in the United States,
excluding the territories and possessions of the United States;

WHEREAS, GSK and Adolor entered into that certain Collaboration Agreement dated
April 14, 2002, as amended by Amendment No. 1 to the Collaboration Agreement
effective June 24, 2003 (“Amendment No. 1”), Amendment No. 2 to the
Collaboration Agreement effective December 22, 2004 (“Amendment No. 2”),
Amendment No. 3 to the Collaboration Agreement effective June 9, 2008
(“Amendment No. 3”), Amendment No. 4 to the Collaboration Agreement effective
January 1, 2009 (“Amendment No. 4”), Amendment No. 5 to the Collaboration
Agreement effective as of the same date as the Effective Date (“Amendment
No. 5”), and a Notice of Termination for GI Products dated August 29, 2008 (the
“Notice”); and

WHEREAS, Adolor and GSK desire to amend the Distribution Agreement to allow for
Product held on consignment at a GSK Facility under the Distribution Agreement
to be sold by Adolor to GSK solely for GSK’s resale in the ROW (as defined
below) under agreed upon supply terms.

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

1. Definitions. Capitalized terms used in this Amendment shall have the same
meanings as in the Distribution Agreement, unless otherwise defined herein.

1.1. “Collaboration Agreement” means that certain Collaboration Agreement dated
April 14, 2002, as amended by Amendment No. 1, Amendment No. 2, Amendment No. 3,
Amendment No. 4, Amendment No. 5 and the Notice, as it may be further amended
from time to time. For the avoidance of doubt, each mention herein of
“Collaboration Agreement” means the “Collaboration Agreement, as amended.”

1.2. “United States” shall have the meaning set forth in the Collaboration
Agreement.

 

Amendment No. 1 to    PAGE 1    Distribution Services Agreement      



--------------------------------------------------------------------------------

2. The fourth RECITAL contained in the Distribution Agreement shall be deleted
in its entirety and replaced with the following recital:

“WHEREAS, the Parties wish to memorialize their agreement with regard to the
provisions of such distribution and commercial services for the Adolor Products
in the United States and the POI Products in the ROW.”

 

3. A new Section 1.365 shall be added to the Distribution Agreement as follows:

“1.365 “ROW” means Puerto Rico, Guam and the U.S. Virgin Islands.

 

4. A new Section 1.375 shall be added to the Distribution Agreement as follows:

“1.375 “Supply Agreement” has the meaning ascribed to such term in Section 4.2
below.”

 

5. Section 1.39 of the Distribution Agreement defining the term “Territory”
shall be deleted in its entirety and replaced with the following new
Section 1.39:

“1.39 “Territory” means the United States, excluding its territories and
possessions.”

 

6. A new Article 4 shall be inserted into the Distribution Agreement as follows:

“ARTICLE 4

PRODUCT SUPPLY IN THE ROW

4.1 Product Sales in ROW. Adolor acknowledges and agrees that GSK or its
Affiliates shall have the right to sell the POI Product in the ROW as set forth
in the Collaboration Agreement.

4.2 Supply Agreement. The Parties acknowledge and agree that a Supply Agreement
between Adolor and Glaxo Group Limited, an Affiliate of GSK, dated as of the
same date as the Effective Date and attached hereto as Exhibit A (the “Supply
Agreement”) sets forth the terms and conditions regarding Adolor’s sale and
GSK’s purchase of the POI Product for resale in the ROW.

4.3 Source of Product for ROW. Adolor acknowledges and agrees that (unless
otherwise mutually agreed by the Parties in writing) the POI Product to be
supplied to GSK or its Affiliates under the Supply Agreement shall be sourced
from the POI Product held on consignment by GSK at the GSK Facility under the
Distribution Agreement.”

 

Amendment No. 1 to    PAGE 2    Distribution Services Agreement      



--------------------------------------------------------------------------------

7. Due to the insertion of a new Article 4 in the Distribution Agreement as set
forth in Section 6 above, the remaining Articles of the Distribution Agreement
(including internal subsections and related cross-references) shall be updated
and renumbered accordingly.

 

8. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
instrument.

 

9. Except as provided herein, all other terms, conditions and provisions of the
Distribution Agreement shall remain in full force and effect.

 

10. This Amendment and the Distribution Agreement, including all documents
referred to herein and attached hereto, constitutes the entire agreement of the
Parties on the subject matter hereof and supersedes all prior representations,
understandings and agreements between the Parties with respect to such subject
matter. The documents referred to herein and attached hereto shall be read
together with this Amendment and the Distribution Agreement to determine the
Parties’ intent.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 1 to the
Distribution Services Agreement to be executed by their duly authorized
corporate officers or representatives effective as of the date first above
written.

 

Adolor Corporation      GlaxoSmithKline LLC By:  

/s/ Stephen W. Webster

     By:  

/s/ Frank J. Golden

Name:  

Stephen W. Webster

     Name:  

Frank J. Golden

Title:  

Senior Vice President, Finance and Chief Financial Officer

     Title:  

Senior Contract Manager

 

Amendment No. 1 to    PAGE 3    Distribution Services Agreement      